Sykes, J.,
delivered the opinion of the court.
Appellee owns an unexpired lease on three hundred and fifty acres of cleared land in a sixteenth, or school, section in Leflore county. This land was assessed by the board of supervisors at forty dollars an acre, to which appellee duly filed objections, which were overruled, and an appeal prosecuted to the circuit court. In that court there is an agreement of counsel that the actual value of the lease of appellee, which has about *807thirty years more to run, is twenty-five dallars an acre; that the actual value of the land is fifty dollars an acre; that, if the court is of the opinion that appellee can only be assessed with the value of the leaseholder’s interest in the land, then the assessment shall be reduced to twenty-five dollars an acre, but that, if appellee is assessable with the actual value of the land in fee, the assessment of the board of supervisors shall be raised from forty dollars to fifty dollars an acre. The lower court held that only the value of the leaseholder’s interest in the land was assessable, and reduced the assessment to twenty-five dollars an acre. From this judgment this appeal is prosecuted.
A decision of this case involves the construction of section 4289, Code -of 1906 (section 6923, Hemingway’s Code). This section reads as follows:
“All school lands known as the sixteenth sections, reserved for the use of schools, or lands reserved or granted in lieu of or as a substitute for the sixteenth sections, shall be liable, after the same shall have been leased, to be taxed as other lands are taxed during the continuance of the lease; but in case of sale thereof for taxes, only the title of the lessee or his assignee shall pass by the sale.”
It is the contention of the appellee that only the leaseholder’s interest in the land is subject to taxation; that this is manifest from a reading of the section itself, which provides in the last part that in case of sale for taxes only the title of the lessee or the assignee shall pass by the sale; that this statute, when construed with section 112 of the Constitution, can only mean that the leasehold interest is liable for taxation. Section 112 of the Constitution provides that:
“Taxation shall be uniform and equal throughout the state. Property shall be taxed in proportion to its value. ’ ’
This section of the Code provides that, after these school lands have been leased, they shall be liable to be *808taxed as other lands are taxed during the continuance of the lease. Under section 112 of the Constitution, other lands are taxed in proportion to their value as lands. There is nothing in the above section making any special interest in these school lands taxable, but when the lands are leased it makes the lands themselves taxable according to their value as lands. The legislature evidently considered the leasehold interest as val-, uable as the fee in the lands, and in plain and unambiguous language provided that these lands are taxed as other lands are taxed. It did not provide for a tax of the interest of the lessee, but for a tax on the lands valued as lands. The precise question here presented has never before been presented to this court for adjudication. In the case of Street v. Columbus, 75 Miss. 822, 23 So. 773, there was no distinction made between the value of the lease and the value of the fee, and that point was not before the court for adjudication. Our legislature has made no provision for taxing special or separate estates in land.
“In a majority of the states the rule’prescribed by the statutes is that lands and other real estate shall be assessed as such, irrespective of the ' separate estates that individuals may have in them. Under such a practice, he who, for the time being, enjoys the possession of the real estate and the tenancy of the profits may be charged with the tax.” 1 Cooley on Taxation, (3 Ed.) p. 739.
By this section the legislature meant for the lessee, who enjoys the possession, of the land, to pay taxes during the continuance of the lease upon the land according to its value as land.
The judgment of the lower court is reversed, and judgment entered here in accordance with this opinion.

Reversed.